FILED
                            NOT FOR PUBLICATION                                JAN 15 2014

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MELVIN LAINEZ-CRUZ,                              No. 09-72867

              Petitioner,                        A072-314-079

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 6, 2013**
                               Pasadena, California

Before: WARDLAW and RAWLINSON, Circuit Judges, and GLEASON, District
Judge.***

       Melvin Lainez-Cruz petitions for review of the Board of Immigration

Appeals (“BIA”) decision affirming the immigration judge’s denial of his


       *
           This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
         The panel unanimously concludes this case is suitable for decision
without oral argument.
       ***
           The Honorable Sharon L. Gleason, District Judge for the U.S. District
Court for the District of Alaska, sitting by designation.
application for cancellation of removal under 8 U.S.C. § 1229b(a). We have

jurisdiction under 8 U.S.C. § 1252. We review questions of law de novo.

Blandino-Medina v. Holder, 712 F.3d 1338, 1343 (9th Cir. 2013).

      Lainez-Cruz, a native and citizen of Honduras, was paroled into the United

States in January 1997 and obtained lawful permanent resident status in May 1998.

Lainez-Cruz was convicted of a drug offense in June 2004, thus terminating his

continuous residence for purposes of section 1229b(a)(2). See 8 U.S.C. §1229b(d).

Lainez-Cruz now asserts that his parole into the United States was an “admission”

for purposes of calculating continuous residence, and thus he satisfies section

1229b(a)(2)’s seven-year continuous residence requirement for cancellation of

removal. Lainez-Cruz further asserts that the definition of “admission” in 8 U.S.C.

§ 1101(a)(13) was revised after his parole, and that this revised definition cannot

be retroactively applied to him. However, that parole cannot be equated with

admission has been the rule of law since long before Lainez-Cruz was paroled into

this country. See Leng May Ma v. Barber, 357 U.S. 185, 190 (1958); Yuen Sang




                                          2
Low v. Attorney Gen., 479 F.2d 820, 822 (9th Cir. 1973); see also Altamirano v.

Gonzales, 427 F.3d 586, 591 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                        3